Exhibit 99.1 NEWS RELEASE Contact: Tim T. Esaki (808) 665-5480 tesaki@kapalua.com MAUI LAND & PINEAPPLE REPORTS 2$21.8 MILLION KAPALUA RESORT, Hawaii, February 22, 2017 (BUSINESS WIRE) Maui Land & Pineapple Company, Inc. (NYSE: MLP) reported net income of $21.8 million, or $1.15 per share, for 2016. This compares to net income of $6.8 million, or $0.36 per share, for 2015. The Company reported revenues of $47.4 million and $22.8 million for 2016 and 2015, respectively. For the fourth quarter of 2016, the Company recognized net income of $7.4 million or $0.39 per share. For the fourth quarter of 2015, the Company recognized a net loss of $0.9 million or $(0.05) per share. Operating revenues totaled $20.3 million and $2.7 million during the fourth quarters of 2016 and 2015, respectively. In December 2016, the Company sold a 3.4-acre property with an approximately 26,000 square foot building, commonly referred to as the Kapalua Village Center for $18.0 million. The sale resulted in a gain of $12.9 million. Proceeds from the sale were used to pay down the Company’s long-term debt. “We are pleased with the many significant accomplishments over the past several years in strengthening our Company’s financial condition and refocusing our business,” stated Warren H. Haruki, Chairman and CEO. “In addition, we are very appreciative of the continued support of our shareholders, creditors and the community as we further our efforts in pivoting MLP for sustained growth. ” Additional Information Additional information with respect to Maui Land & Pineapple Company, Inc. and our 2016 operating results will be available on our Form 10-K filed with the Securities and Exchange Commission and our website www.mauiland.com. About Maui Land & Pineapple Company, Inc. Maui Land & Pineapple Company, Inc. develops, sells, and manages residential, resort, commercial, agricultural and industrial real estate. The Company owns approximately 23,000 acres of land on Maui and manages properties, utilities, and a nature preserve at the Kapalua Resort. # # # Page 2 MAUI LAND& PINEAPPLE COMPANY,INC. AND SUBSIDIARIES CONSOLIDAT ED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME Years Ended December 31, (in thousands except per share amounts) OPERATING REVENUES Real estate Sales $ 36,000 $ 12,000 Commissions 1,116 501 Leasing 5,324 5,546 Utilities 3,345 3,335 Resort amenities and other 1,579 1,404 Total Operating Revenues 47,364 22,786 OPERATING COSTS AND EXPENSES Real estate Cost of sales 6,188 1,759 Other 1,272 756 Leasing 2,971 2,208 Utilities 2,325 2,260 Resort amenities and other 947 925 General and administrative 2,204 2,181 Share-based compensation 984 955 Depreciation 1,984 2,115 Pension and other post-retirement expenses 5,019 295 Total Operating Costs and Expenses 23,894 13,454 OPERATING INCOME 23,470 9,332 Interest expense ) ) NET INCOME 21,814 6,813 Pension, net of income taxes of $0 6,372 ) COMPREHENSIVE INCOME $ 28,186 $ 3,720 NET INCOME PER COMMON SHARE BASIC AND DILUTED $ 1.15 $ 0.36
